DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
Status of the Claims
Applicant's arguments, filed 22 December 2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 22 December 2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have canceled claims 17-30.
Applicants have introduced new claims 31-46.
Claims 31-46 are the current claims hereby under examination.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 22 December 2021, with respect to claims 17, 19, 20, and 26-27 have been fully considered and are persuasive. Applicants have canceled the claims, rendering the objections moot. The objections of claims 17, 19, 20, and 26-27 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (Pub. No. US 2014/0142435), hereinafter referred to as Bernal, in view of Mestha et al. (Pub. No. US 2013/0345568), hereinafter referred to as Mestha.
The claims are generally directed towards a method of vital sign estimation using light reflected from a subject's body, comprising the steps of: (a) directing a light source at the subject's body; (b) positioning a photo-detector sensor at least 20cm away from the subject's body, said photo-detector sensor being oriented to receive light that is reflected from the subject's body; (c) using the photo-detector sensor (i) to continuously sense an intensity of said light reflected from the subject's body for a period of time and (ii) to continuously output an electrical signal representative of said sensed intensity of light reflected from the subject's body; (d) continuously receiving said signal from said photo-detector sensor within an analog-to-digital converter and creating a digital light intensity time series as output; (e) selecting a vital sign; (f) using said selected vital sign to choose a frequency range; 2(g) placing a computer in electrical communication with said analog-to-digital converter; said computer being configured to perform the steps of: (g1) receiving the output digital light intensity time series, (g2) band-pass filtering the output digital light intensity time series to pass frequencies in said chosen frequency range to produce a filtered time series, (g3) calculating a Fourier Transform of said filtered time series, (g4) determining within said chosen frequency range a maximum frequency value, thereby estimating the selected vital sign; and (g5) displaying the estimated selected vital sign on a display device.
Regarding Claims 31 and 39, Bernal discloses a method of vital sign estimation using light reflected from a subject's body (Abstract, “method for processing a video acquired … to asses respiratory function of a subject of interest”), comprising the steps of: 
(a) directing a light source at the subject's body (Fig. 5, element 511, “illumination source”, The Illumination source depicts light in the form of the wavy arrows going towards the patient, and para. [0052], “the sensors of the video camera are at least sensitive to a wavelength of an illumination source 511 being reflected by the reflective marks 510”, the reflective marks being on the subject, therefore, the light source is directed towards the subject’s body); 
(b) positioning a photo-detector sensor (para. [0044-0045], “2D monocular video … time-varying sequence of image frames … video acquisition systems have a 2D detector array with sensors which are sensitive to wavelengths reflected or emitted from a pattern detected on a target region of the subject”) at least 20cm away from the subject's body, said photo-detector sensor being oriented to receive light that is reflected from the subject's body (Fig. 5, element 502, “video camera system” para. [0019], “detectable by sensor elements in a detector array of the camera during acquisition of the video”, the camera having multiple sensor elements in a detector array, the sensor elements being photodetectors, sensors, or diodes, para. [0050], “video device can be any distance away from the subject”, and para. [0052], “the sensors of the video camera system are at least sensitive to a wavelength of an illumination source being reflected by the reflective marks”, Abstract, “non-contact, remote sensing environment”); 
(c) using the photo-detector sensor 
(i) to continuously sense an intensity of said light reflected from the subject's body for a period of time (para. [0044-0045], “time-varying sequence of image frames captured … captures reflected or emitted energy from a target region of a subject of interest …” and para. [0052]),  and 
(ii) to continuously output an electrical signal representative of said sensed intensity of light reflected from the subject's body (para. [0044], “time-varying sequence” and para. [0052]); 
(d) continuously receiving said signal from said photo-detector sensor within an analog-to-digital converter and creating a digital light intensity time series as output (para. [0044], “time-varying sequence” and para. [0045], “2D detector array with sensor which are sensitive to wavelengths reflected or emitted from a pattern detected on a target region of the subject during acquisition of the video”, para. [0052], “illumination source may be any light wavelength that is detectable by sensors on the camera’s detector array…”, para. [0053], “central processor integral to camera … process the video …”, the camera system includes analog to digital converters to convert the data to be processed in the central processor, Fig. 8, element 802, and para. [0063], “receiving a video of a target region having a detectable pattern thereon of a subject of interest being monitored for respiratory function assessment”); 
(e) selecting a vital sign (Abstract, “… assess respiratory function of a subject of interest …”, para. [0053], “instructions which process the video and estimate the desired respiratory function…”); 
(f) using said selected vital sign to choose a frequency range (para. [0059], “a peak detection algorithm applied to the signal identifies frequency components which, in turn, identify respiration rate…”); 
2(g) placing a computer in electrical communication with said analog-to-digital converter (Fig. 9, para. [0053], “central processor integral to camera and in communication with a memory … estimate the desperation respiratory function”, para. [0070], “workstation is shown comprising a computer case housing a motherboard, CPU, memory …” and para. [0071], “facilitate the analysis intended to be performed …”); said computer being configured to perform the steps of: 
(g1) receiving the output digital light intensity time series (Fig. 9, element 906, and para. [0069], “receives the video images into time-series signal recover module”), 
(g3) calculating a Fourier Transform of said filtered time series (para. [0059], “the respiratory signal can be de-trended to remove low frequency variations and a Fast Fourier Transform (FFT) performed”), 
(g4) determining within said chosen frequency range a maximum frequency value, thereby estimating the selected vital sign (para. [0059], “A peak detection algorithm applied to the signal identifies frequency components which, in turn, identify respiration rate”); and 
(g5) displaying the estimated selected vital sign on a display device (Fig. 9, and para. [0053], “network receives the … respiratory function estimations … communicates that information to various devices such as, for instance, a workstation with a display device ...”).
	However, Bernal does not explicitly disclose band-pass filtering the output digital light intensity time series to pass frequencies in said chosen frequency range to produce a filtered time series. 
Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array”). Mestha further teaches after de-trending the time series signal capture from the camera system, filtering the signal by a band pass filter to limit the range to retain frequency bands of interest (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating a vital sign disclosed by Bernal to include a band pass filter to limit the range and amount of data to only a range that is of interest for the particular vital sign of the subject. The spectral ranges can be specific depending on the vital sign of interest, for example a respiration rate or a heart rate (para. [0056] and Fig. 1).
Regarding Claims 32 and 40, modified Bernal discloses the method of claim 31 (or claim 39), wherein said selected vital sign is a respiration rate or a heart rate (para. [0059], “a peak detection algorithm applied to the signal identifies frequency components which, in turn, identify respiration rate”).
Regarding Claims 33 and 41, modified Bernal discloses the method of claim 31 (or claim 39), wherein said selected vital sign is the subject's respiration rate (Bernal, para. [0065]) and the output digital light intensity time series is band-pass filtered (Mestha, para. [0056]).
However, modified Bernal does not explicitly disclose that the frequencies that are passed are from 3 breaths per minute to 30 breaths per minute.
Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array” and Abstract, “video-based system and method for estimating heart rate variability from time-series signals”). Mestha further teaches that the de-trended signals captured by the camera system is further processed with a band pass filter. Mestha teaches that the band pass filter has a cut off frequency of 0.04-2 Hz (para. [0058]). One of ordinary skill would know that 3 breaths per minute to 30 breaths per minute is 0.05-0.5 Hz. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band pass filter to include the frequency cut off frequency specifications of 0.04-2 Hz. Using these frequencies, the data that can be processed will correspond to the fundamental breathing rate of the subject (para. [0058]). 
Regarding Claims 34 and 42, modified Bernal discloses the method of claim 31 (or claim 39).
However, modified Bernal does not explicitly disclose wherein said selected vital sign is the subject's heart rate and the output digital light intensity time series is band-pass filtered to pass frequencies from 50 to 160 beats per minute (BPM).
Mestha teaches a method of estimating a vital sign from a subject using a camera system that comprises of an imaging sensor array (Fig. 2, element 202, “camera system” and para. [0044], “Camera 202 comprises imaging sensors which may be a single sensor or a sensor array” and Abstract, “video-based system and method for estimating heart rate variability from time-series signals”). Mestha further teaches that the time-series signal captured from the camera system are filtered in a band pass filter to a range to extract a heart rate signal (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system disclosed by Bernal to estimate heart rate using the same camera system as taught by Mestha. Mestha teaches that a video-based heart rate estimating system is advantageous in emergency rooms, cardiac intensive care units, and neonatal intensive care units (para. [0018]). 
Mestha further teaches that the de-trended signals captured by the camera system is further processed with a band pass filter. Mestha teaches that the band pass filter has a cut off frequency of 0.04-2 Hz (para. [0058]). One of ordinary skill would know that 50 to 160 BPM is 0.83-2.67 Hz. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band pass filter to include the frequency cut off frequency specifications of 0.04-2 Hz. Using these frequencies, the data that can be processed will correspond to the fundamental heart rate of the subject (para. [0058]).
Regarding Claims 35 and 43, modified Bernal discloses the method of claim 31 (or claim 39), wherein step (b) comprises the steps of: 
(b1) placing a reflective item on the subject's body (Fig. 5, element 510, “reflective marks” and para. [0052], “patient is wearing a shirt shown with a patterned array of reflective marks” and para. [0048], “reflective marks may be dots of reflective tape, reflective buttons, reflective fabric, or the like”); 
(b2) positioning the photo-detector sensor at least 20cm away from the subject's body, said photo-detector sensor being oriented to receive light that is reflected from the subject's body (para. [0044-0045], “2D monocular video … time-varying sequence of image frames … video acquisition systems have a 2D detector array with sensors which are sensitive to wavelengths reflected or emitted from a pattern detected on a target region of the subject”) at least 20cm away from the subject's body, said photo-detector sensor being oriented to receive light that is reflected from the subject's body (Fig. 5, element 502, “video camera system” para. [0019], “detectable by sensor elements in a detector array of the camera during acquisition of the video”, the camera having multiple sensor elements in a detector array, the sensor elements being photodetectors, sensors, or diodes, para. [0050], “video device can be any distance away from the subject”, and para. [0052], “the sensors of the video camera system are at least sensitive to a wavelength of an illumination source being reflected by the reflective marks”, Abstract, “non-contact, remote sensing environment”); and 
3(b3) directing the light source at the reflective item so that light from the light source is reflected toward the photo-detector sensor (Fig. 5, elements 511 and 502, and para. [0052], “the sensors of the video camera are at least sensitive to a wavelength of an illumination source being reflected by the reflective marks”).
Regarding Claims 36 and 44, modified Bernal discloses the method of claim 31 (or claim 39), wherein the light source comprises at least one of visible light, infrared light, and ultraviolet light (Fig. 5, element 511, “illumination source” and para. [0052], “Illumination source may be any light wavelength that is detectable by sensors on the camera’s detector array. The illumination sources may be manipulated as needed any may be invisible to the human visual system”).
Regarding Claims 37 and 45, modified Bernal discloses the method of claim 31 (or claim 39), wherein the light source comprises infrared light or ultraviolet light (Fig. 5, element 511, “illumination source” and para. [0052], “Illumination source may be any light wavelength that is detectable by sensors on the camera’s detector array.”).
Regarding Claims 38 and 46, modified Bernal discloses the method of claim 31 (or claim 39), wherein the light source is an LED light source (Fig. 5, element 511, “illumination source” and para. [0052], “Illumination source may be any light wavelength that is detectable by sensors on the camera’s detector array).
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.
Applicants have argued on pages 8-13 of the Remarks, filed 22 December 2021, that a photo-detector is not an imaging device, therefore, the video acquisition system of Bernal does not teach “a photodetector”.
The Examiner respectfully disagrees. As recited in the rejection, Bernal discloses in para. [0045], “video acquisition systems have a 2D detector array with sensors which are sensitive to wavelengths reflected or emitted from a pattern detected on a target region of the subject during acquisition of the video”. Bernal further discloses in para. [0044], that “video” is a time-varying sequence of image frames captured using the acquisition system. It is also further known within the art that photodetectors convert light into electrical signals and are further used in digital cameras and can further be used in bio-medical imaging (Zhuge et al., “Nanostructured Materials and Architectures for Advanced Infrared Detection”, pg. 1 of 26, Introduction and Fig. 1). Therefore, one of ordinary skill in the art would recognize that a photo-detector includes digital cameras, video devices, etc. Further, the instant specification filed on 07 March 2019 discloses in para. [0033] that a digital camera may be used depending on the particular environment. 
Applicants have further argued on pages 8-13 of Remarks, filed 22 December 2021, that the instant application processes a 1D time series comprised of an electrical signal value of the photo-detector.
The Examiner respectfully disagrees. While an electrical signal related to the intensity of the photo-detector is recited in the claims, a 1D time series is not recited in the claims or within the disclosure. Instead, the photo detector is used to determine a change in intensity. As recited above, Bernal discloses acquiring data through a photo-detector and comparing the intensity of the electrical signals (Fig. 9, element 903 and para. [0045]). 
Applicants have further argued on pages 8-13 of Remarks, filed 22 December 2021, that Bernal does not use light intensity as a measurement and that changes in reflected light intensity would have no effect on Bernal’s calculations.
The Examiner respectfully disagrees. As recited above, Bernal explicitly discloses the acquisition system captures reflected or emitted energy from a target region of a subject (para. [0045] and para. [0052]). A change in the reflected light intensity allows for movement to be sensed at a patients rib cage to determine respiration (para. [0055]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Verkruijsse et al. (Pub. No. US 2017/0095170), hereinafter referred to as Verkuijsse, discloses a method of obtaining a vital sign information by projecting light at the service of a patient and receiving the reflected light to estimate a vital sign (Abstract, para. [0064], and Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791